REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the closest prior art to Saito and Jensen fails to teach or suggest a motivation to use a Ru containing crystal control layer in between the TiNi alloy layer and the magnetic recording layer of Saito. Jensen broadly suggests that it was known in the art to use a crystalline layer to improve lattice matching between an underlying layer and a magnetic recording layer, but there is no teaching of what specific materials would be useful to perform this function in between the TiNi and magnetic layers taught by Saito. While Jensen does disclose the use of a Ru containing layer for lattice matching, it does so in the context of lattice matching an amorphous TiCr layer to a magnetic layer. Thus, it would not suggest the use of Ru in matching a shape memory Ti-Ni alloy with a recording layer to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Holly Rickman/Primary Examiner, Art Unit 1785